DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/29/2020 has been entered.

Claim Objections
Claim 13 is objected to because of the following: The word “yard” should read “yarn.” 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2010/0130081 to Fischer.
Claim 13, Fischer discloses a fabric configured to pass colonnaded light, comprising: a first yarn; a second yarn, that is woven with the first yarn to create a woven fabric having a front surface and a back surface; and a light emitting yarn (column) that is woven through the woven fabric, the light emitting yarn extending substantially orthogonal between the front surface and the back surface of the woven fabric (see entire document including Figures 3 and 4, [0017]-[0019], [0023], [0024], [0029], [0030], and [0060]-[0062]). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  
Claim 14, the fabric is encapsulated ([0017] and [0030]).


Claims 16 and 17, an optically transparent fiber of the light emitting yarn is exposed (Figures 1-4 and [0012]). Fischer does not appear to mention weaving at least one additional layer of weft yarns with the light emitting yarn through the woven fabric and then removing the one additional layer but it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  

Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 4,537,469 to Kircher.
Claim 13, Kircher discloses a fabric configured to pass colonnaded light, comprising: a first yarn; a second yarn, that is woven with the first yarn to create a woven fabric having a front surface and a back surface; and a light emitting yarn, comprising a column of the light emitting yarn, that is woven through the woven fabric, the light emitting yarn extending substantially orthogonal between the front surface and the back surface of the woven fabric (see entire document including the Figures 2a and 2b, and column 2, line 8 through column 3, line 30). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents.



In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  
Claim 14, the fabric is encapsulated (column 2, lines 49-53).
Claim 15, Kircher does not appear to mention splitting or skiving the woven fabric to expose an optically transparent fiber of the light emitting yarn but it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  
Claims 16 and 17, an optically transparent fiber of the light emitting yarn is exposed (Figure 2a and column 3, lines 28-30). Kircher does not appear to mention weaving at least one additional layer of weft yarns with the light emitting yarn through the woven fabric and then removing the one additional layer but it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  






Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
Regarding Fischer, the applicant asserts that Fischer fails to teach or suggest columns of light emitting yarn extending substantially orthogonal to and between a front surface and a back surface of a woven fabric. The examiner respectfully disagrees. Figure 3 of Fischer shows a light emitting woven fabric comprising warp, weft, and fringe yarns [0061]. Figure 4 of Fischer shows a light emitting multilayer woven fabric, comprising three layers of the woven fabrics, comprising light emitting yarns that run perpendicular to each other so that light is conducted to both opposite surfaces as well as a front surface [0062]. The light source (13) side may be considered the claimed fabric back surface and the opposite side (14) may be considered the claimed fabric front surface. Figure 4 shows the top and bottom woven fabric layers comprises light emitting yarns (columns) that extend substantially orthogonal to and between the front surface and the back surface of the woven fabric. 
Regarding Kircher, the applicant asserts that some of the optical fibers of Kircher extend orthogonally but the applicant asserts that these fibers do not extend between front and back surfaces. The examiner respectfully disagrees. The current claims do not require the light emitting yarn extend from a front surface to a back surface but rather extend “between” (intermediate to) a front surface and a rear surface. Kircher shows the light emitting yarns comprising sections (columns) that extend orthogonal to and between a front surface and a back surface of the fabric (Figure 2a and column 2, line 49 through column 3, line 8).  

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789